DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on May 31, 2022.  As directed by the amendment: claims 1, 3-7, 10, 11, and 13-20 have been amended.  Thus, claims 1-20 are presently pending in the application.

Drawings
The drawings are objected to because Fig. 2 shows the palm pocket 10 in dashed lines.  However, the palm pocket 10 is visible from that view, so should be shown in solid line in Fig. 2.  The Examiner notes that Applicant amended the palm pocket 10 in Fig. 1 in response to the previous drawing objection and appears to have inadvertently amended Fig. 2 as well.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1, 4, 6, 7, and 16 are objected to because of the following informalities:
Claim 1 line 1 reads “for the wrist” but is suggested to read --for a wrist-- to provide proper antecedent basis.  Claims 7 and 16 each suffer from the same deficiency in line 1, respectively.
Claim 4 line 2 reads “said palm pockets positioned” but is suggested to read --said palm pockets are positioned-- for grammatical correctness.
Claim 6 line 1 identifies the claims as “currently amended.”  However, no claim amendments were made to the claim in the amendment.
Claim 16 line 12 reads “around the hand,” but is suggested to read --around a hand-- to provide proper antecedent basis for the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 5 recites the limitation “said palm pocket,” which renders the claim unclear.  It is unclear if this is intended to be the same or different from the plurality of palm pockets in lines 3-4.  For the purposes of examination, the Examiner suggests amending the claim to read --into said plurality of palm pockets-- and will interpret the claim in accordance with this suggestion.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 4,228,548 to Cohen (herein Cohen) in view of US Pat. 5,339,465 to Kyewski (herein Kyewski).
Regarding claim 1, Cohen discloses a palm wrap device (athletic glove 10, Fig. 1) for providing support for the wrist of a user (glove 10 supports the wrist of the user, Col. 1 lines 5-8), comprising: a top surface (surface of body 12 shown in Fig. 1) and a bottom surface (surface of body 12 shown in Fig. 2), wherein said bottom surface comprises a palm pocket (pocket 46 defined in bottom surface, Fig. 2);5 one or more palm wedges inserted into said palm pocket (brace 48 is inserted into pocket 46, Col. 3 lines 54-57, Fig. 2); a first protruding tab (strap member 18, Fig. 1) and a second protruding tab (strap member 20, Fig. 1); and a plurality of fasteners (Velcro 28, 30, 32, 34, 36, 38, Figs. 1-2).  Cohen does not disclose the bottom surface comprising a plurality of palm pockets.
However, Kyewski teaches a palm guard (Fig. 1) including wherein said bottom surface comprises a plurality of palm pockets (palm guard holder 8 defines a pair of pockets 4, 6 spaced parallelly apart from one another in the longitudinal direction of the fingers, Col 4 lines 45-46, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom surface of Cohen to include a plurality of parallel palm pockets as taught by Kyewski in order to accommodate the wedge in an alternative pocket configuration.
Regarding claim 2, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cohen further discloses wherein said palm wrap device comprises elastic material (body 12 is made of flexible and resilient material, Col. 2 lines 63-64).
Regarding claim 3, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cohen further discloses wherein said palm pocket is attached to said bottom surface by stitching sewn along outer edges of said palm pocket (pocket 46 is defined by stitching 42, Fig. 2).
Regarding claim 4, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Modified Cohen further discloses wherein said plurality of palm pockets are positioned parallel to one another (Cohen surface of body 12 shown in Fig. 2 includes Kyewski pockets 4, 6 which are parallel with one another, Kyewski Fig. 3

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen and Kyewski, as applied to claim 1 above, and in further view of US Pat. 4,843,651 to Gramza et al (herein Gramza).
Regarding claim 5, the modified Cohen discloses all the claimed limitations, as discussed above.  Cohen does not disclose wherein said device further comprises a wrist support band that is partially attached along said bottom surface of said wrap device by sewing or gluing.
However, Gramza teaches a wrist support glove (10, Fig. 1) including wherein said device further comprises a wrist support band (elastic fabric wrap 14 formed of elastic material, Col. 2 lines 52-54, which utilizes hook and loop fasteners to secure around the user’s wrist, Col. 3 lines 22-27, Fig. 1) that is partially attached along said bottom surface of said wrap device by sewing or gluing (elastic fabric wrap 14 is attached to the rear opening 17 of glove section 12, Col. 2 lines 33-36, the exact method of attachment is not specified, but Gramza discloses stitching as a well-known method of attaching other components of glove 10, Col. 3 lines 36-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove of modified Cohen to add a wrist support band as taught by Gramza in order to provide a readily and tightly applied firm support to the wrist of the wearer (Col. 1 lines 62-66).

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen and Kyewski, as applied to claim 1 above, and further in view of US Pat. 6,311,335 to Uchida (herein Uchida).
Regarding claim 6, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Cohen, as modified above, has everything as claimed including a plurality of palm pockets (Kyewski pockets 4, 6) being spaced from each other.  Modified Cohen lacks a detailed description that the distance or spacing between the plurality of palm pockets is between 1 and 3 cm.
In the event that the modified Cohen is not interpreted as disclosing the spacing between the palm pockets being between 1 and 3 cm, Uchida teaches a pocket for clothing (Fig. 2) including wherein said plurality of palm pockets (lower section 2 including a first opening, Fig. 2, and an upper section 3 with a second opening, Fig. 2) comprise parallel spacing about 1 cm to 3 cm apart (the first opening of lower section 2 is spaced apart from second opening of upper section 3 ranges between 2 and 4 cm, claim 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacing of modified Cohen to be between 2 and 4 cm as taught by Uchida in order to facilitate access to the pockets for quick insertion/removal of the brace.

Claims 7-9, 14 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen in view of US Pat. Pub. 2016/0051883 to Clement et al (herein Clement).
Regarding claim 7, Cohen discloses a palm wrap device (athletic glove 10, Fig. 1) for providing support for the wrist of a user (glove 10 supports the wrist of the user, Col. 1 lines 5-8), comprising: a top surface (surface of body 12 shown in Fig. 1) and a bottom surface (surface of body 12 shown in Fig. 2), wherein said bottom surface comprises a palm pocket (pocket 46 defined in bottom surface, Fig. 2);5 one or more palm wedges inserted into said palm pocket (brace 48 is inserted into pocket 46, Col. 3 lines 54-57, Fig. 2); a first protruding tab (strap member 18, Fig. 1) and a second protruding tab (strap member 20, Fig. 1); a first fastener affixed to the top surface of said first protruding tab (Velcro 28, Fig. 1); a second fastener affixed to the bottom surface of said second protruding tab (Velcro 32, Fig. 1); and a fourth fastener affixed to the bottom surface of a broad end (Velcro 38, Fig. 2).  Cohen does not disclose a third fastener affixed to the top surface of said second protruding tab.
However, Clement teaches a sports glove (10, Fig. 1) including a third fastener affixed to the top surface of said second protruding tab (support strap 54 includes fastening means on a side facing the main body of glove 10 and on a side facing cooperating fastening means on support strap 56, “In one aspect, the primary support strap 54 has reversible fastening means on both sides to facilitate fastening to region 58 and to facilitate fastening of the secondary support strap 56,” Para. 64, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second support strap member of Cohen to include fastening means on both surfaces as taught by Clement in order to facilitate an alternate way of wrapping and securing the glove about the hand of the user.
Regarding claim 8, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Cohen further discloses wherein said palm wrap device comprises elastic material (body 12 is made of flexible and resilient material, Col. 2 lines 63-64).
Regarding claim 9, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Cohen further discloses wherein said palm pocket is attached to said bottom surface by stitching sewn along outer edges of said palm pocket (pocket 46 is defined by stitching 42, Fig. 2).
Regarding claim 14, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Cohen further discloses wherein said first protruding tab is positioned and fastened over the top of said second protruding tab (Clement support strap 56 attaches over the top of support strap 54, Clement Para. 64, Clement Fig. 5).
Regarding claim 15, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Cohen further discloses wherein said first and said second protruding tabs are positioned around the hand of said user and are attached to said broad end (body 12 and strap members 18, 20 are wrapped around a user’s hand, Col. 2 lines 63-68, Col. 3 lines 16-27).

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen and Clement, as applied to claim 7 above, and further in view of Kyewski.
Regarding claim 10, claim 10 recites the same limitations as those found in claims 1 and 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 10.

Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen and Clement, as applied to claim 7 above, and further in view of Gramza.
Regarding claim 11, claim 11 recites the same limitations as those found in claim 5.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 11.
Regarding claim 12, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Cohen further discloses wherein said wrist support band comprises elastic 20material (Gramza elastic fabric wrap 14 is made of elastic material, Gramza Col. 2 lines 52-54) configured to wrap securely around said user's wrist by hook-and-loop tape (Gramza wrap 14 uses hook and loop fasteners to be secured to the user’s wrist, Gramza Col. 3 lines 22-27).

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen, Clement, and Kyewski, as applied to claim 7 above, and further in view of Uchida.
Regarding claim 13, claim 13 recites the same limitations as those found in claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 13.

Claims 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cohen in view of Clement and Gramza, collectively.
Regarding claim 16, Cohen discloses a palm wrap device (athletic glove 10, Fig. 1) for providing support for the wrist of a user (glove 10 supports the wrist of the user, Col. 1 lines 5-8), comprising: a top surface (surface of body 12 shown in Fig. 1) and a bottom surface (surface of body 12 shown in Fig. 2), wherein said bottom surface comprises a palm pocket (pocket 46 defined in bottom surface, Fig. 2);5 one or more palm wedges inserted into said palm pocket (brace 48 is inserted into pocket 46, Col. 3 lines 54-57, Fig. 2); a first protruding tab (strap member 18, Fig. 1) and a second protruding tab (strap member 20, Fig. 1); a first fastener affixed to the top surface of said protruding tab (Velcro 28, Fig. 1); a second fastener affixed to the bottom surface of said second protruding tab (Velcro 32, Fig. 1); and a fourth fastener affixed to the bottom surface of said broad end (Velcro 38, Fig. 2), wherein said first and said second protruding tabs are positioned around the hand of said user and are attached to said broad end (body 12 and strap members 18, 20 are wrapped around a user’s hand, Col. 2 lines 63-68, Col. 3 lines 16-27).  Cohen does not disclose a third fastener affixed to the top surface of said second protruding tab, wherein said first protruding tab is positioned and fastened over the top of said second protruding tab.
However, Clement teaches a sports glove (10, Fig. 1) including a third fastener affixed to the top surface of said second protruding tab (support strap 54 includes fastening means on a side facing the main body of glove 10 and on a side facing cooperating fastening means on support strap 56, “In one aspect, the primary support strap 54 has reversible fastening means on both sides to facilitate fastening to region 58 and to facilitate fastening of the secondary support strap 56,” Para. 64, Fig. 5), wherein said first protruding tab is positioned and fastened over the top of said second protruding tab (support strap 56 attaches over the top of support strap 54, Para. 64, Fig. 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second support strap member of Cohen to include fastening means on both surfaces as taught by Clement in order to facilitate an alternate way of wrapping and securing the glove about the hand of the user.
Cohen, as modified above, does not disclose a wrist support band attached to said bottom surface of said palm wrap device.
However, Gramza teaches a wrist support glove (10, Fig. 1) including a wrist support band (elastic fabric wrap 14, Fig. 1) attached to said bottom surface of said palm wrap device (elastic fabric wrap 14 is attached to the rear opening 17 of glove section 12, Col. 2 lines 33-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove of modified Cohen to add a wrist support band as taught by Gramza in order to provide a readily and tightly applied firm support to the wrist of the wearer (Gramza Col. 1 lines 62-66).
Regarding claim 17, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Cohen further discloses wherein said palm wrap device comprises elastic material (body 12 is made of flexible and resilient material, Col. 2 lines 63-64).
Regarding claim 18, the modified Cohen discloses all the claimed limitations, as discussed above with respect to the rejection of claim 16.
Cohen further discloses wherein said palm pocket is attached to said bottom surface by stitching sewn along outer edges of said palm pocket (pocket 46 is defined by stitching 42, Fig. 2).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen, Clement and Gramza, as applied to claim 16 above, and further in view of Kyewski.
Regarding claim 19, claim 19 recites the same limitations as those found in claim 4.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 19.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over Cohen, Clement, Gramza, and Kyewski, as applied to claim 19 above, and further in view of Uchida.
Regarding claim 20, claim 20 recites the same limitations as those found in claim 6.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 20.

Response to Arguments
Applicant's arguments with respect to the rejection of claims 1-20 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the Examiner has not provided a reason why Cohen would be modified by Kyewski (see Arguments page 14 lines 13-18).  Applicant also argues that Cohen could not be modified by Kyewski to achieve the claimed limitations (see Arguments page 14 line 19 - page 16 line 6).  Lastly, Applicant argues that there is no need to modify Cohen with the wrist strap of Gramza (see Arguments page 17 lines 20-31).
The Examiner disagrees.  With respect to the argument regarding the motivation to combine Cohen and Kyewski, the Examiner provided an explicit motivation in at least Para. 31 of the non-final rejection mail February 2, 2022.  The Examiner has noted that modifying the palm surface of Cohen to include a plurality of pockets as taught by Kyewski has the advantage of allowing the modified Cohen to support the wedge with an alternative pocket configuration.  Kyewski discloses the two pocket (4, 6) configuration to support the palm guard on the glove (2) such that at least a portion of the guard remains exposed (Col. 4 lines 46-47) and has the further added benefit of minimizing or preventing movement of the palm guard along the longitudinal direction of the hand/arm (Fig. 2).  By modifying the palm pocket of Cohen with the two pocket configuration as taught by Kyewski, the rigid brace of Cohen would have the added benefit of minimized longitudinal movement.  The minimization of longitudinal movement of the Cohen rigid brace would allow the brace to maintain optimal position to apply appropriate rigidization to the user’s wrist.  Therefore, one of ordinary skill would be motivated to modify the single palm pocket of Cohen with the multi-pocket configuration as taught by Kyewski.
With respect to the argument that Cohen could not be modified by Kyewski, the Examiner disagrees.  Contrary to Applicant’s arguments and discussion, the Examiner did not rely upon Kyewski to move the pocket on Cohen’s back of hand to the palm.  Instead, the Examiner relied upon Kyewski to add an additional pocket to the palm surface of Cohen.  As the pockets on the modified Cohen are on both the palm and back of the hand, the Examiner finds that modified Cohen is still operable to achieve its purpose of rigidifying the wrist.
With respect to the final argument regarding the modification of modified Cohen to add the wrist strap of Gramza, the Examiner disagrees.  As the Applicant argues, Cohen teaches a brace to support the wrist in bending and flexing motion through the use of the rigid braces.  On the contrary, Gramza uses a wrist support band (elastic fabric wrap 14) that wraps around the wrist of the user.  The elastic fabric wrap (14) secures the glove from an unintentional removal off of the hand.  Therefore, Gramza provides an additional securement to the user that is not present in the previously modified Cohen.
The Examiner notes that the Applicant puts forward the same arguments with respect to the rejections of claims 7-20, but Applicant does not repeat them in the interest in brevity.  The Examiner notes, however, that claims 7-20 are rejected under a combination of the Cohen reference in view of the Clement reference.  However, the Examiner believes the responses to the arguments above apply mutatis mutandis to the rejections of claim 7-20.
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the rejection of claims 1-20 still stands.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                                                                                                                                                                                                                                
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785